264 S.E.2d 99 (1980)
299 N.C. 723
Betty W. ANDREWS, Widow, and Guardian ad Litem of Sylvia Denise Andrews, Minor Child, Dolf Otis Andrews, Deceased,
v.
NU-WOODS, INC., Employer, and International Insurance Co., Carrier.
No. 42.
Supreme Court of North Carolina.
April 1, 1980.
*100 Hatcher, Sitton, Powell & Settlemyer by Steve B. Settlemyer, Morgantown, for Betty W. Andrews and Sylvia Denise Andrews, plaintiffs-appellees.
Hedrick, Parham, Helms, Kellam, Feerick & Eatman by Hatcher B. Kincheloe, Charlotte, for Nu-Woods, Inc., and International Ins. Co., defendants-appellants.
BROCK, Justice.
The sole question presented by this appeal is the amount of compensation to which plaintiffs are entitled as a result of the death of Dolf Otis Andrews, caused by an accident arising out of and in the course of his employment with defendant Nu-Woods, Inc. Defendants argue, relying on N.C. G.S. 97-38, that plaintiffs' weekly recovery be limited to a maximum of $80.00 for the 400 week compensable period. In its pertinent part G.S. 97-38 provides as follows:
"If death results proximately from the accident ... the employer shall pay or cause to be paid, subject to the provisions of the other sections of this Article, weekly payments of compensation equal to sixty-six and two-thirds percent 66 2/3% of the average weekly wages of the deceased employee at the time of the accident, but not more than eighty dollars ($80.00) ... per week...." (Emphasis ours.)
On the other hand, plaintiffs contend, and the Court of Appeals and Commission so held, that N.C. G.S. 97-29 as amended in 1973 (1973 Session Laws, Chapter 1103) requires that plaintiffs receive benefits at an increased weekly rate. The amendment to G.S. 97-29 provides:
"Notwithstanding any other provision of this Article, beginning August 1, 1975, and on August 1 of each year thereafter, a maximum weekly benefit amount shall be computed. The amount of this maximum weekly benefit shall be derived by obtaining the average weekly insured wage in accordance with G.S. 96-8(22) and by rounding such figure to its nearest multiple of two dollars ($2.00), and this said maximum weekly benefit shall be applicable to all injuries and claims arising on and after November 1 following such computation. Such maximum weekly benefit shall apply to all provisions of this Chapter effective August 1, 1975, and shall be adjusted August 1 and effective October 1 of each year thereafter as herein provided." (Emphasis added.)
The Commission determined that by computing benefits as per G.S. 97-29, plaintiffs are entitled to weekly benefits in the amount of $158.00. There is no issue raised by this appeal as to the plaintiffs' right to receive death benefits as per G.S. 97-38. The only question raised concerns the appropriate amount of such death benefits. For the reasons that follow we hold that the Commission correctly concluded that G.S. 97-29 as amended, entitled plaintiffs to receive weekly death benefits in the amount of $158.00 per week for the period of 400 weeks.
In School Commissioners v. Aldermen, 158 N.C. 191, 196, 73 S.E. 905, 907 (1912), this Court noted:

*101 "... it is the well-recognized principle that the object of all interpretation is to ascertain the meaning of the Legislature as contained in the statute, and to this end, resort must primarily be had to the language of the act itself. Where the statute is free from ambiguity, explicit in terms and plain of meaning, it is the duty of the courts to give effect to law as it is written, and they may not resort to other means of interpretation." Phillips v. Shaw, Comr. of Revenue, 238 N.C. 518, 78 S.E.2d 314 (1953); Peele v. Finch, 284 N.C. 375, 200 S.E.2d 635 (1973). (Emphasis ours.)
In reading the language of G.S. 97-29, we conclude that the words of the 1973 amendment are explicit in terms and plain of meaning requiring that we give effect to the law as written. As noted above, the amendment provided in part that, "[s]uch maximum weekly benefit shall apply to all provisions of this Chapter effective August 1, 1975." To hold that the amended maximum weekly benefit applies only to section 97-29 and not to section 97-38 when both sections are within the same chapter of the Workmen's Compensation Act, and the amendment specifically provides that the new maximum applies to all provisions of the chapter, would be in direct contravention to the plain language of the amendment. This we cannot and will not do. In Montague Brothers v. Shepherd Co., 231 N.C. 551, 556, 58 S.E.2d 118, 122 (1950), Justice Ervin speaking for the court noted, "[j]udges must interpret and apply statutes as they are written." As written, the 1973 amendment to G.S. 97-29 clearly establishes maximum weekly benefits for all sections of the Workmen's Compensation Act including benefits for total incapacity and death. In this case that maximum was determined to be $158.00 per week. It is this amount to which plaintiffs are entitled.
The Court of Appeals' decision affirming the order of the full Commission is therefore affirmed.
Affirmed.